Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,                                   CASE NO. 19-CR-20768-RNS-1

                         Plaintiff,

  vs.

  EVELIO SUAREZ BRITO,

                    Defendant.
  _________________________________/

                       DEFENDANT, EVELIO SUAREZ BRITO’S
                       MOTION FOR A DOWNWARD VARIANCE
                  PURSUANT TO THE TITLE 18 U.S.C. §3553(a) FACTORS

         COMES NOW the Defendant, EVELIO SUAREZ BRITO, by and through his

  undersigned counsel, and presents herewith, his Motion for a Downward Variance pursuant to the

  Title 18 U.S.C. §3553(a) Factors, and states as follows:

                                         INTRODUCTION

         First, it should be clear that Evelio Suarez Brito continues to be sincerely remorseful for

  his criminal conduct and acknowledges that the offense to which he has entered his plea of guilty

  is of a serious nature. Further, the Defendant wholly realizes the impact his poor decision to

  become involved in this criminal conduct will have upon his family and his future, and knows that

  he has nobody to blame but himself.

         It should be noted that early on Evelio Suarez Brito agreed to assist the Government with

  regard to very serious matters. Additionally, it should be noted that all the information that the

  Government received concerning this case came from the Defendant, who testified at his own

  Grand Jury proceeding, well-knowing that his testimony would give rise to the Indictment

  (Information) in this case.
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 2 of 16



         The United States Supreme Court has stated that Federal sentencing demands that every

  convicted person be treated as an individual and “every case as a unique study in the human failings

  that sometimes mitigate, sometimes magnify, the crime and punishment to ensue.” Gall v. United

  States, 128 S.Ct. 586, 589 (2007); United States v. Dixon, 718 Fed. Appx. 873 (11th Cir. 2017).

         It is the sincere hope that this Honorable Court will examine Mr. Suarez Brito’s “human

  failings” along with other aspects of his life, including his sincere desire to turn-the-page on his

  prior life of unlawfulness through his sincere cooperation, and find that a sentence below the low-

  end of the advisory sentencing guideline range is appropriate.

                                 PROCEDURAL BACKGROUND

         1.      Previously, on December 20, 2019 in Case No. 18-CR-20669-RNS the Defendant

  was sentenced to one hundred fifty-six (156) month term of imprisonment and three (3) years’

  supervised release. It was provided that the sentence imposed in Case No. 18-CR-20669-RNS was

  to run concurrently with the yet to be imposed sentence in this case, 19-20768-CR-GAYLES. [D.E.

  63]. The Judgment was entered on December 31, 2019. [D.E. 66]. Case No. 18-CR-20669-RNS

  concerned the money laundering activities of the Defendant with overlapping time periods

  utilizing the Defendant’s same check cashing businesses.

         2.      On January 10, 2020, this case was transferred from the Honorable Darrin P. Gayles

  division to this Court for plea and sentencing in anticipation of an interrelated disposition pursuant

  to Section 2.15.00(C) of the Internal Operating Procedures of the United States District Court

  for the Southern District of Florida.

         3.      On January 31, 2020, the Defendant pled guilty to a one-count Information in this

  case, therein charging him with conspiracy to commit money laundering, in violation of 18 U.S.C.

  §1956(h). [D.E. 15]

                                                    2
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 3 of 16



         4.        The Presentence Investigation Report provides at paragraph 101: “Guideline

  Provisions: Based upon a total offense level of 24 and a criminal history category of IV, the

  guideline imprisonment range is 77 to 96 months.” [D.E. 31]

         5.        On August 11, 2020, the Defendant filed Objections to the Presentence

  Investigation Report, therein objecting to the application of a two (2) level enhancement for an

  offense involving intentionally or recklessly creating a substantial risk of death or serious bodily

  injury to another person, pursuant to U.S.S.G. §2L1.1(b)(6); objecting to the two (2) level

  enhancement for sophisticated laundering pursuant to U.S.S.G. §2S1.1(b)(3), and objecting to the

  criminal history computation. [D.E. 30]. Therefore, these issues remain for the Court’s

  determination.

         Additionally, it should be noted that in paragraph 92 of the Presentence Investigation

  Report under the “Assets” heading, the following properties are listed: 8551 West 33rd Avenue;

  7080 Northwest 177th Street; 2680 West 60th Street, and 5402 Southwest 185th Terrace. The

  Defendant respectfully advises this Court that at no time did he hold a legal, beneficial, or any

  other type of interest in these properties and would certainly be willing to execute a Quit Claim

  Deed to the United States of America to resolve any future questions in that regard.

         6.        The sentencing hearing is presently scheduled for Monday, September 14, 2020 at

  8:30 a.m. [D.E. 29]

         7.        The within Motion for a Downward Variance pursuant to the Title 18 U.S.C.

  §3553(a) Factors is submitted in the utmost of good faith and in the interest of justice.




                                                   3
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 4 of 16



           THE HISTORY AND CHARACTERISTICS OF EVELIO SUAREZ BRITO
                        THAT WARRANT CONSIDERATION

           Title 18 U.S.C. §3553(a)(1) provides that the court in fashioning the appropriate sentence

  to be imposed, shall consider “the nature and circumstances of the offense and the history and

  characteristics of the defendant.”

           With regard to the history and characteristics of Evelio Suarez Brito, the Presentence

  Investigation Report prepared by the Probation Office more than adequately sets out the family

  history and personal information of the Defendant, however there are few points that should be

  noted.

           The Defendant has a minor daughter who is an honor student in high school, who he has

  faithfully supported up to the time of his incarceration. His estranged wife, Zairis Cruz, has

  advised that the Defendant is a “good” father, and that she continues to support the Defendant.

  Additionally, the Defendant has a twenty-seven (27) year old daughter who is a college graduate

  and is presently employed as a realtor in Tampa, Florida. (Correspondence to the Court from Mr.

  Suarez Brito’s daughters sincerely reflecting upon his good character are attached hereto as

  Composite Exhibit “A.”)

           For the last twenty-four (24) months the Defendant has worked in a trusted position at FDC

  Miami as an orderly.

                         The Defendant’s Assistance to the Government as a
                                  Title 18 U.S.C. §3553(a) Factor

           The Defendant has been fully debriefed on numerous occasions and in-fact testified before

  a Grand Jury. Again, it is significant to note that all the information that the Government received

  concerning this case came from the Defendant, who testified at his own Grand Jury proceeding,

  well-knowing that his testimony would give rise to the Indictment (Information) in this case.

                                                   4
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 5 of 16



  (Apparently, in-part as a result of the COVID-19 situation, Indictments of other individuals have

  not been forthcoming thus far.)

           During the course of the debriefings, the Defendant described everything he knew about

  his criminal conduct as well as the conduct of others. Mr. Suarez Brito supplied whatever

  information he could in a candid and truthful manner, never attempting to diminish his role in the

  criminal conduct. Further, at all times the Defendant stood ready, willing, and able to testify in

  the event needed by law enforcement and the prosecutors.

           Although the Government will not be filing a motion for reduction of sentence pursuant to

  U.S.S.G. §5K1.1 thus far, this Court may consider the Defendant’s cooperation as bearing upon

  the characteristics of the defendant.

           Specifically, this Honorable Court may take the Defendant’s cooperation into

  consideration when applying the Title 18 U.S.C. §3553(a)(1) factors with regard to the history and

  characteristics of the Defendant in accord with United States v. Robinson, 741 F.3d 588 (5th Cir.

  2014).

           The court in United States v. Robinson, 741 F.3d 588 (5th Cir. 2014) held that a sentencing

  court has the power to consider a defendant's cooperation under §3553(a), irrespective of whether

  the Government files a §5K1.1 motion and that a sentencing court's failure to recognize its

  discretion to consider a defendant's cooperation under §3553(a)(1) is a significant procedural error.

                                  Title 18 U.S.C. § 3553(a)(2)(A)
    “the need for the sentence imposed . . . to reflect the seriousness of the offense, to promote
               respect for the law, and to provide just punishment for the offense.”

           As part of its sentencing obligations, this Court should consider the need for the sentence

  imposed to “provide just punishment for the offense.” Title 18 U.S.C. § 3553(a)(2)(A).



                                                    5
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 6 of 16



         To determine the just punishment for Mr. Suarez Brito in this case, the Court should

  consider how he will serve his prison time. In this instance he will spend a portion of his time in

  lockdown conditions similar to solitary confinement. Since March 13, 2020, the BOP “modified

  its operations” to respond to the spread of COVID-19.1 Individuals “in every institution” are

  “secured in their assigned cells/quarters to decrease the spread of the virus.” Family and friends

  are prohibited from visiting. Programming, absent select UNICOR operations, has ceased and

  movement throughout the facility is suspended. And while BOP’s website claims movement

  exceptions are made to permit showers three times a week, telephone and email access,

  commissary, and laundry, in reality even these most basic activities are not always allowed, and

  instead, conditions amount to a “total lockdown” for “almost twenty-four hours a day.”

         Not only will Mr. Suarez Brito be on lockdown, prohibited from seeing his loved ones, and

  unable to engage in rehabilitative or productive programming, he will also be at grave risk of

  contracting COVID-19. CDC guidance, such as social distancing, is simply “impossible to achieve

  in our federal prisons”—particularly during a lockdown.2          Incarcerated individuals share

  bathrooms, sinks, showers, and telephones. They eat together, and sleep in close proximity to each

  other. They lack the freedom to bathe regularly and are unable to effectively disinfect their



  1
    Fed. Bureau of Prisons, Fed. Bureau of Prisons COVID-19 Action Plan (Mar. 13, 2020),
  https://www.bop.gov/resources/news/20200313_covid-19.jsp (Phase II). Phase II’s modified
  operations were extended as described in Phase III, Phase IV, Phase V, Phase VI, and Phase VII.
  2
    Letter from Dr. Sandro Galea, Dean, Boston Univ. School of Pub. Health, et al., to President
  Trump 1 (Mar. 27, 2020), https://thejusticecollaborative.com/wp-content/uploads/2020/03/Public-
  Health-Expert-Letter-to-Trump.pdf (co-signed by numerous public health officials from leading
  medical and public health institutions); see also Ctrs. for Disease Control and Prevention, Interim
  Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
  Detention Facilities, https://bit.ly/2M9IF6a (last visited May 28, 2020) (recognizing that
  correctional and detention facilities present “unique challenges for control of COVID-19
  transmission,” due to the fact that individuals “live, work, eat, study, and recreate within
  congregate environments”).
                                                    6
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 7 of 16



  surroundings. Unsurprisingly, these conditions have fueled the spread of COVID-19 throughout

  BOP facilities.

            Specifically, according to the Federal Bureau of Prisons online resource page, as of August

  24, 2020, “[t]here are 1,493 federal inmates and 634 BOP staff who have confirmed positive test

  results for COVID-19 nationwide. Currently, 10,296 inmates and 875 staff have recovered. There

  have been 116 federal inmate deaths and 1 BOP staff member death attributed to COVID-19

  disease. Of the inmate deaths, 4 occurred while on home confinement.”

            It is submitted, that because of COVID-19, any time Mr. Suarez Brito spends in prison will

  necessarily be more severe than it ordinarily would be. Therefore, the Defendant requests this

  Honorable Court to consider the oppressive nature of BOP confinement in varying below the

  guidelines range.

                                     Title 18 U.S.C. § 3553(a)(2)(D)
                “the need for the sentence imposed . . . to provide defendant with needed
                                  educational and vocational training.”

            One of the fundamental purposes of sentencing is rehabilitation.3 However, rehabilitation

  is currently impossible in the BOP. In an attempt to respond to COVID-19, the BOP has

  implemented a modified operation plan, which limits social visits, inmate movement, and has

  suspended all volunteer visits, including visits from religious advisors. Under these modified

  operations, Mr. Suarez Brito will be unable to receive programming and rehabilitative resources,

  and instead, will be confined in his “assigned cells/quarters.” Inasmuch as Mr. Suarez Brito will

  receive no rehabilitation in prison for a period of time, it is respectfully requested that this Court

  consider this fact in determining a variance in this case.




  3
      Title 18 U.S.C. § 3553(a)(2)(D).
                                                     7
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 8 of 16



                                           Title 28 U.S.C. § 994(g)
              “the Commission shall take into account the nature and capacity of the penal,
       correctional, and other facilities and services available” and “the sentencing guidelines . . .
      shall be formulated to minimize the likelihood that the Federal prison population will exceed
                                      the capacity of Federal prisons.”

            When enacting the Sentencing Reform Act of 1984, Congress confirmed that the “nature

  and capacity” of federal prisons is a critical sentencing consideration.4 For this reason, Congress

  obligated the Sentencing Commission to formulate guidelines “to minimize the likelihood that the

  Federal prison population will exceed the capacity of the Federal prisons.” Title 28 U.S.C. § 994(g).

            Despite this obligation, BOP facilities have historically been, and remain, overcrowded.5

  Adding COVID-19 to the mix has resulted in prisons and jails that are even more dangerous,

  inhumane, and deadly than before. The BOP is simply not equipped to handle this global

  pandemic. Courts have called BOP’s COVID-19 response “an outrage” and “Kafkaesque,”

  confirming that “BOP is struggling to handle this crisis within its prison population.”6



  4
    Title 28 U.S.C. § 994(g).
  5
    See Fed. Bureau of Prisons, Fed. Bureau of Prisons Program Fact Sheet (rev. July 31, 2019)
  https://bit.ly/36B3YXZ; see also U.S. Dep’t of Justice, FY2020 Performance Budget
  Congressional Submission Federal Prison Systems Buildings and Facilities 3-4,
  https://bit.ly/2M9nRvv; see also; Oversight of the Federal Bureau of Prisons and Implementation
  of the First Step Act of 2018: Hearing before the Subcomm. On Crime, Terrorism, and Homeland
  Security of the H. Comm. on the Judiciary, 115th Cong. 2-4 (2019) (statement of Kathleen Hawk
  Sawyer), https://bit.ly/2M0E2LR.
  6
    United States v. McIndoo, ---F.Supp.3d---, 2020 WL 2201970, at *8 (W.D.N.Y. May 6, 2020);
  see also Class Action Complaint, Torres v. Milusnic, No. 20-cv-04450 (C.D. Cal. May 16, 2020),
  ECF No. 1, at 79 (Declaration of Shamsher Samra, M.D.) (recognizing that the alleged conditions
  at Lompoc “make it virtually impossible to ensure the safety of prisoners who remain housed at
  the facility if the current course is maintained” and the conditions “practically ensure[ ] that all
  remaining prisoners will eventually contract COVID-19 unless extraordinary measures are taken
  now”); Emergency Petition for Writ of Habeas Corpus, Wilson v. Williams, No. 20-cv-794 (N.D.
  Ohio Apr. 13, 2020), ECF No. 1-3, at 4 (Declaration of Meghan Novisky, PhD) (“To be clear,
  without drastic intervention, may more incarcerated individuals and staff [at FCI Elkton] will
  become infected and will face elevated risks for medical complications and mor[tality].”); Mem.
  in Support of Mot. for Immediate Bail, Grinis v. Spaulding, No. 20-cv-10738-GAO (D. Mass Apr.
  15, 2020), ECF No. 4-7, at 8 (Declaration of Dr. Joe Goldenson) (“persons currently detained at
                                                   8
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 9 of 16



                                       18 U.S.C. § 3553(a)(2)
                The need to protect the public from further crimes of the defendant.
                                There is a Low Risk of Recidivism.

         Another important factor regarding this Defendant is that there is a low risk of recidivism

  and a correspondingly lesser need of incarceration to protect the public. 18 U.S.C. § 3553(a)(2).

         Based on the Title 18 U.S.C. §3553(a) factors, the age of the Defendant, and the

  cooperation furnished to the Government, it is respectfully submitted that the likelihood of this

  Defendant engaging in criminal conduct in the future is quite small.

         Therefore, it is submitted that a sentence below the advisory guideline range will protect

  the public from further crimes, since there is a low risk of recidivism and a correspondingly lesser

  need of incarceration to protect the public. 18 U.S.C. § 3553(a)(2).

  RECENTLY STATED SENTENCING CONSIDERATIONS OF THE ELEVENTH CIRCUIT

         As the 11th Circuit has repeatedly and recently stated in the advisory Guideline post-

  Booker7 and Gall8 era, the proper approach for sentencing judges is as follows:

         The district court must impose a sentence that is “sufficient, but not greater than
         necessary, to comply with the purposes” set forth in 18 U.S.C. § 3553(a)(2),
         including the need to reflect the seriousness of the offense, promote respect for the
         law, provide just punishment for the offense, deter criminal conduct, and protect
         the public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2).
         Additionally, the court must consider: (1) the nature and circumstances of the
         offense; (2) the history and characteristics of the defendant; (3) the kinds of
         sentences available; (4) the guideline sentencing range; (5) any pertinent policy
         statements; (6) the need to avoid unwarranted sentencing disparities among
         defendants with similar records who have been convicted of similar conduct; and
         (7) the need to provide restitution to any victims. 18 U.S.C. § 3553(a)(1), (3)–(7).

  United States v. Ruan, No. 17-12653, 2020 WL 3886017, at *44 (11th Cir. July 10, 2020)



  FMC Devens are at significantly greater risk of contracting COVID-19 than if they were permitted
  to shelter in place in their home communities”).
  7
    United States v. Booker, 543 U.S. 220 (2005).
  8
    Gall v. United States, 552 U.S. 38 (2007).
                                                   9
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 10 of 16



            The weight given to any of the § 3553(a) factors “is committed to the sound discretion of

   the district court, and this Court will not substitute its judgment in weighing the relevant

   factors.” United States v. Aguilar-Gil, No. 19-14117, 2020 WL 3605827, at *3 (11th Cir. July 2,

   2020). In weighing these factors, the sentencing judge is not required to weigh them equally, “and

   it has discretion to attach greater weight to one factor than another. United States v. Rosales-Bruno,

   789 F.3d 1249, 1254 (11th Cir. 2015).” United States v. Kolla, No. 19-12558, 2020 WL 3526714,

   at *1 (11th Cir. June 30, 2020). In relationship to the advisory Guideline range “the district court

   retains discretion to give greater weight to any of the § 3553(a) factors, or combination of factors,

   than to the guideline range.”Id. Thus, the “district court also ‘has wide discretion to decide whether

   the [§] 3553(a) factors justify a variance outside the guideline range.’ United States v. Rodriguez,

   628 F.3d 1258, 1264 (11th Cir. 2010).” Id. Each of the §3553(a) factors that Mr. Suarez Brito

   believes are important to the Court’s determination of a reasonable sentence have been discussed

   above.

                        THE NEED FOR INDIVIDUALIZED SENTENCING

            The United States Supreme Court in Pepper v. United States, 131 S.Ct. 1229 (2011),

   emphasized the need for individualized sentencing based not only on the crime, but on the

   particular defendant as well. They said that Federal sentencing demands that every convicted

   person be treated as an individual and “every case as a unique study in the human failings that

   sometimes mitigate, sometimes magnify, the crime and punishment to ensue.” Citing: Gall v.

   United States, 128 S.Ct. 586, 589 (2007).

            As this Honorable Court is well-aware, the Court has full authority to consider any

   evidence in deciding whether the Guidelines “properly reflect §3553(a) considerations.” Rita v.

   United States, 551 U.S. 338, 351 (2007).

                                                    10
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 11 of 16



          The Supreme Court has expressly directed sentencing courts that they may not presume

   that the guidelines range is reasonable. Gall v. United States, 128 S. Ct. 586 (2007). Rather,

   sentencing courts are directed to make an “individualized assessment” of the sentence warranted

   by §3553(a) “based on the facts presented.” Gall v. United States, 128 S. Ct. at 597 (2007). The

   result is that “[a] sentencing judge has very wide latitude to decide the proper degree of punishment

   for an individual offender and a particular crime.” United States v. Cavera, 550 F.3d 180, 188 (2d

   Cir. 2008). Ultimately, courts are required to impose a sentence that is “sufficient, but not greater

   than necessary” to reflect the seriousness of the offense, promote general and specific deterrence,

   rehabilitate the defendant and protect the public. 18 U.S.C. §3553(a).

                                            CONCLUSION

          It is respectfully submitted that there is a well-founded basis upon which this Court may

   grant this request for a downward variance, and that such a variance would reflect the seriousness

   of the offense; promote respect for the law, and provide just punishment for the offense. Further,

   a variance would afford a more than adequate deterrence to any future criminal conduct of the

   Defendant and protect the public as well. In sum and substance, this would be in accord with the

   sentencing principals set forth in Title 18 U.S.C. §3553.

          Evelio Suarez Brito is presently fifty-five (55) years of age, and although he must serve the

   sentence imposed in Case No. 18-CR-20669-RNS-1, he deserves another chance to demonstrate

   that he can live a fully law-abiding life.

          A sentence below the low-end of the advisory guideline range in this instance would be

   sufficient, but not greater than necessary, to comply with the sentencing goals set forth in Title 18

   U.S.C.A. §3553(2)(A-D).



                                                    11
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 12 of 16



          WHEREFORE, Defendant, EVELIO SUAREZ BRITO, respectfully prays that this

   Honorable Court enter its order granting the within Motion for a Downward Variance pursuant to

   the Title 18 U.S.C. §3553(a) Factors, and thereby impose a sentence below the low-end of the

   advisory sentencing guideline range.

                                                         Respectfully submitted,

                                                         Ana M. Davide, Esq.
                                                         Florida Bar No. 875996
                                                         2929 SW 3rd Ave., Suite 420
                                                         Miami, Florida 33129
                                                         Telephone: (305) 854-6100
                                                         Fax: (305) 854-6197
                                                         E-mail: ana@anadavidelaw.com
                                                         (Counsel for Def., Evelio Suarez Brito.)

                                                         /s/ Ana M. Davide__________
                                                         Ana M. Davide, Esq.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 31st day of August, 2020, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached service List in the manner specified, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.

                                                         Ana M. Davide, Esq.
                                                         Florida Bar No. 875996
                                                         2929 SW 3rd Ave., Suite 420
                                                         Miami, Florida 33129
                                                         Telephone: (305) 854-6100
                                                         Fax: (305) 854-6197
                                                         E-mail: ana@anadavidelaw.com
                                                         (Counsel for Def., Evelio Suarez Brito.)
                                                         /s/ Ana M. Davide__________
                                                         Ana M. Davide, Esq.
                                                    12
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 13 of 16



                                           SERVICE LIST

                        United States of America v. Evelio Suarez Brito
                                 Case No. 19-CR-20768-RNS-1
                    United States District Court, Southern District of Florida

   Ignacio Jesus Vazquez , Jr., A.U.S.A.
   United States Attorney's Office
   Miami Special Prosecutions Section
   99 Northeast 4th Street, Room 806
   Miami, FL 33132
   305-961-9318
   Fax: 305-536-4699
   Email: ignacio.vazquez@usdoj.gov

   Sherika Prospere
   U.S. Probation Officer
   Wilkie D. Ferguson, Jr. United States Courthouse
   400 North Miami Avenue, 9th Floor South
   Miami, FL 33128
   305-523-544 7
   sherika_prospere@flsp.uscourts.gov




                                                13
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 14 of 16




                        Composite Exhibit “A”
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 15 of 16



                                                                                    August 28th, 2020


   Mary Leslie Suarez
   XXXX Baudelaire Ct.
   Brooksville, FL, 34604.


   Dear Honorable Judge Scola:


   Honorable Judge Scola, my name is Mary Leslie Suarez, I am 27 years old and I am Evelio
   Suarez’s (BOP#24119-018 ) oldest daughter.
   I came to this country in 2011 from Cuba and with my father’s guidance was able to graduate
   from American Heritage School in Plantation, Florida. My father always instilled in me the
   importance of study and self-improvement, that is the reason why following my graduation, he
   enrolled me in an Intense English Course at the University of Miami.
   He has always been a very loving father and is well loved by all who know him, especially
   golden agers.
   Since I can remember, I have always seen him helping everybody. Always concerned about
   family. Wherever he is, there is always good energy since he is cheerful and jovial.
   I know that he has made mistakes, but I also know from the bottom of my heart that this
   experience has made him reconsider alot and want to start a new beginning to make the right
   decisions. He describes this to me on many occasions.
   Your Honor, one of the things that hurt us the most, is that unfortunately, he has not been able to
   enjoy my children who are his only grandchildren, and who are currently 2 and 3 years old. This
   will be a huge motivation for him, and with all our family and my unconditional support, we will
   help him to rejoin society in the most productive way. I feel committed and with the greatest
   desire in the world to help my father in everything he needs, I will be his pillar as he always been
   mine.
   I thank you, Honorable Judge, for your time.


   Sincerely,
   Mary Leslie Suarez
Case 1:19-cr-20768-RNS Document 33 Entered on FLSD Docket 08/31/2020 Page 16 of 16



   Subject: Evelio Suarez Brito



   Your Honor, Judge Scola

   My name is “N.S.,” I am fifteen years old, and a tenth grade student at Everglades High School,

   Miramar. I am also daughter of Evelio Suarez, we all know that my father has committed a crime,

   but he is also very sorry about the crime he has committed. I miss him so much and would love to

   have him in my life again as before. I love my father very much, no matter what he does. The

   reason I am writing this is because I would love if you gave my father another opportunity, my

   father promises he will not commit another crime, and I promise you as his daughter that I would

   not allow him to commit one ever again. Please give my father another chance, may God always

   bless you.



   Sincerely,

   “N.S.”
